DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites “non-transitory machine-readable memory”, however, the claim should recite “a non-transitory machine-readable memory” in order to clearly indicate that the memory is a single system element and to indicate that this is the first instance of the “memory” recited in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
using data indicative of a current location of the aircraft during flight and data indicative of a flight boundary, determine that the flight boundary is relevant to the aircraft”.
The limitation “determine that the flight boundary is relevant to the aircraft” is unclear and ambiguous, and does not clearly define a machine process performed by some system element in a manner that particularly points out and distinctly claims the function being claimed. Whether or not something is “relevant” is subjective, and the claim does not clearly recite what machine function is or is not equivalent to a determination that a boundary is “relevant”, which makes the scope of the claim unclear, as it is unclear what functions or processes would or would not be equivalent to the claimed determination that a “flight boundary” is “relevant to the aircraft”.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of using data of a location and a boundary to determine that a boundary is relevant, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting the “apparatus” comprising a “display device”, “one or more 
This judicial exception is not integrated into a practical application because the claim recites an “apparatus” comprising a “display device”, “one or more processors” 
“Data processor 26 can include any suitable device(s) configured to cause a series of steps to be performed by computer 24 so as to implement a computer-implemented process such that instructions 30, when executed by computer 24, can cause the functions/acts specified in the methods described herein to be executed. Data processor 26 can include, for example, any type of general-purpose microprocessor or microcontroller, a digital signal processing (DSP) processor, an integrated circuit, a field programmable gate array (FPGA), a reconfigurable processor, other suitably programmed or programmable logic circuits, or any combination thereof”,
which confirms that “any type of general-purpose microprocessor or microcontroller” can be used to perform the claimed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an “apparatus” comprising a “display device”, “one or more processors” and a “memory” amount to no more than mere instructions to apply the exception using generic 

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to an intended use of the “output”, which does not amount to significantly more than the judicial exception.
Furthermore, the Examiner notes that even if the claim required actually displaying the indicator and surface, the displaying of indicators and a surface, where the surface may be anything such as set of lines or even a set of characters, is a generic computer function that does not require a specialized computer or any improvement to any technology or technical field.

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a characteristic of a surface displayed as a result of the intended use of the “output”, which does not amount to significantly more than the judicial exception.
Furthermore, the Examiner notes that even if the claim required actually displaying the surface, the displaying of a planar surface can be accomplished by displaying a set of lines or characters, which is a generic computer function that does not require a specialized computer or any improvement to any technology or technical field.


Furthermore, the Examiner notes that even if the claim required actually displaying the surface, the displaying of a non-planar surface can be accomplished by displaying a set of lines or characters, which is a generic computer function that does not require a specialized computer or any improvement to any technology or technical field.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a characteristic of a surface displayed as a result of the intended use of the “output”, which does not amount to significantly more than the judicial exception.
Furthermore, the Examiner notes that even if the claim required actually displaying the surface, the displaying of an “at least partially transparent” surface can be accomplished by displaying a set of lines or characters, which is a generic computer function that does not require a specialized computer or any improvement to any technology or technical field.

As per Claims 6 and 7, said claims are rejected as they fail to correct the deficiency of Claim 1. The claims are directed to describing a characteristic of a boundary, which does not amount to significantly more than the judicial exception.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a characteristic of a surface displayed as a result of the intended use of the “output”, which does not amount to significantly more than the judicial exception.
Furthermore, the Examiner notes that even if the claim required actually displaying the surface, the displaying of cells can be accomplished by displaying a set of lines or characters, which is a generic computer function that does not require a specialized computer or any improvement to any technology or technical field.

As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim encompasses a process such as simply identifying a landing destination of an aircraft trajectory which can be performed in the mind, and causing a representation of the destination to be “visually distinguished” which can be performed in the mind performed with the aid of pen and paper or by using colors or other generic computer display functions to indicate a cell of a grid made up of lines, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claims 10-12, said claims are rejected as they fail to correct the deficiency of Claim 1. A person may mentally determine a distance between an aircraft and a boundary and use pen and paper to change the cells of a mesh, and these steps can be performed as generic computer functions of simply changing lines or characters representing the cells as new data is received or as a function of analyzing multiple sets 

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a characteristic of a surface displayed as a result of the intended use of the “output”, which does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 1. A person may mentally determine a distance between an aircraft and a boundary and use pen and paper to change a surface, and these steps can be performed as generic computer functions of simply changing lines or characters representing a surface as new data is received or as a function of analyzing multiple sets of data, therefore, the claims do not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a characteristic of a boundary which does not amount to significantly more than the judicial exception.

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a characteristic of a boundary which does not amount to significantly more than the judicial exception.



As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a characteristic of a surface displayed as a result of the intended use of the “output”, which does not amount to significantly more than the judicial exception.

As per Claim 19, said claim is rejected as it fails to correct the deficiency of Claim 1. A “head-down display device” is a generic display, and to define the “display device” as a “head-down display device” only serves to generally link the use of the judicial exception to a particular technological environment or field of use, which does not amount to significantly more than the judicial exception.

As per Claim 20, said claim is rejected as it fails to correct the deficiency of Claim 1. A “head-up display device” is a generic display, and to define the “display device” as a “head-up display device” only serves to generally link the use of the judicial exception 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodell et al. (7,609,200).

Regarding Claim 1, Woodell et al. teaches the claimed system for assisting a pilot during flight of an aircraft, the apparatus comprising:
a display device (“…flight displays 20”, see col.3, particularly lines 50-63 and FIG. 1);
one or more processors operatively connected to the display device (“Graphics engine 722 is coupled to terrain processor 716, weather processor 714, ; and
non-transitory machine-readable memory operatively connected to the one or more processors, storing instructions executable by the one or more processors (“A processor is coupled to the memory and configured to use the terrain data stored in memory to generate a terrain image having a perspective view”, see col.2, particularly lines 44-53) and configured to cause the one or more processors to:
using data indicative of a current location of the aircraft during flight (“Three-dimensional perspective display image 200 shows a generated view of the terrain in front of and below the nose or line of flight of the aircraft”, see col.4, particularly lines 14-20) and data indicative of a flight boundary (“Three-dimensional perspective display image 200 shows a generated view of the terrain in front of and below the nose or line of flight of the aircraft”, see col.4, particularly lines 14-20), determine that the flight boundary is relevant to the aircraft (“Referring still to FIG. 2, according to various exemplary embodiments, three-dimensional perspective display image 200 includes visual indicators in addition to terrain geometry structure to indicate determined hazards, weather features, variable obstacles, buildings, water, etc. According to the exemplary embodiment shown in FIG. 2, various altitude levels are indicated with different shading, line identification, and/or color. Area 202, for example, is a high altitude area and may be indicated as such on display 200 as having a red indicating color” (emphasis added), see col.4, particularly lines 41-60 and FIG. 3, also see “Hazard engine 728 may detect potential hazards to the aircraft. Hazard engine 728 may receive inputs from and/or send outputs to coupled terrain processor 716, weather processor 714 and/or graphics engine 722. The hazard engine may determine, for example, that various terrain and/or weather features or other areas should be identified as hazards and communicated to the pilot…areas of low terrain may be color coded on the perspective terrain display or otherwise identified to show hazard levels or other features presented by the terrain”, see col.7, particularly lines 65-67 and col.8, particularly lines 1-22); and
generate an output configured to cause the display device to display, relative to the current location of the aircraft, a surface graphically representing the flight boundary (“Referring still to FIG. 2, according to various exemplary embodiments, three-dimensional perspective display image 200 includes visual indicators in addition to terrain geometry structure to indicate features of the terrain or environment. These features may include, for example, altitude, determined hazards, weather features, variable obstacles, buildings, water, etc. According to the exemplary embodiment shown in FIG. 2, various altitude levels are indicated with different shading, line identification, and/or color. Area 202, for example, is a high altitude area and may 

Regarding Claim 2, Woodell et al. teaches the claimed system as defined in claim 1, wherein the output is configured to cause the display device to simultaneously display an attitude indicator and the surface representing the flight boundary (“…the three-dimensional perspective display image may be shown in display area 42…Horizon line 46 is shown in first display area 42”, see col.5, particularly lines 7-20 and FIG. 4).

Regarding Claim 4, Woodell et al. teaches the claimed system as defined in claim 1  (see FIG. 3).

Regarding Claim 7, Woodell et al. teaches the claimed system as defined in claim 1 any one of claims 1 to 5, wherein the flight boundary is a vertical flight boundary (see FIG. 3).

Regarding Claim 8, Woodell et al. teaches the claimed system as defined in claim 7, wherein the output is configured to cause the display device to display a mesh of cells on the surface (see FIG. 3).

system as defined in claim 8, wherein the instructions are configured to cause the one or more processors to:
using data indicative of a trajectory of the aircraft, identify one of the cells through which the aircraft is expected to penetrate the flight boundary (“The terrain hazard level and resulting color coding may be determined by any of several methods including measuring absolute terrain relative to the aircraft flight path (received from aircraft flight path system 701, for example), examining angular position of the terrain relative to the aircraft flight path, and/or calculating an aircraft maneuver envelope or performance maneuver required to avoid the terrain or by various other determinations”, see col.8, particularly lines 2-22); and
cause the identified cell to be visually distinguished from one or more other cells in the mesh of cells (“The terrain hazard level and resulting color coding may be determined by any of several methods including measuring absolute terrain relative to the aircraft flight path (received from aircraft flight path system 701, for example), examining angular position of the terrain relative to the aircraft flight path, and/or calculating an aircraft maneuver envelope or performance maneuver required to avoid the terrain or by various other determinations”, see col.8, particularly lines 2-22).

Regarding Claim 10, Woodell et al. teaches the claimed system as defined in claim 8  (see FIG. 3), 

Regarding Claim 11, Woodell et al. teaches the claimed system as defined in claim 10, wherein the instructions are configured to cause the one or more processors to cause the size of the cells to dynamically vary as the distance between the aircraft and the flight boundary varies (see FIG. 3), where clearly cells that are closer to an aircraft in this perspective display are larger than cells at a farther distance, for example, in the area of the leftmost “354” indicator as compared to the cells at the bottom of the image.

Regarding Claim 14, Woodell et al. teaches the claimed system as defined in claim 1  (see FIG. 3), where clearly cells of the surface that are closer to an aircraft in this perspective display appear difference than cells at a farther distance, for example, in the area of the bottom of the area indicated by the rightmost “354” indicator as compared to the farther cells of the area of indicated by “350”, which then results in the “surface” of the area indicated by the rightmost “354” indicator to appear different than the surface of the area “350”.



Claims 1-3, 5-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turcios et al. (8,718,915).

Regarding Claim 1, Turcios et al. teaches the claimed system for assisting a pilot during flight of an aircraft, the apparatus comprising:
a display device (“…display units 160”, see col.3, particularly lines 38-43 and FIG. 1);
one or more processors operatively connected to the display device (“…processor 150…”, see col.3, particularly lines 38-43 and FIG. 1); and
non-transitory machine-readable memory operatively connected to the one or more processors, storing instructions executable by the one or more processors (“A processor 150 may be any electronic data processing unit which executes software or source code stored, permanently or temporarily, in a digital memory storage device or computer-readable media (not depicted herein) including, but not limited to, RAM, ROM, CD, DVD, hard disk drive, diskette, solid-state memory, PCMCIA or PC Card, secure digital cards, and compact flash cards. A processor 150 may be driven by the execution of software or source code containing algorithms developed for the specific functions embodied herein”, see col.6, particularly lines 40-49) and configured to cause the one or more processors to:
using data indicative of a current location of the aircraft during flight and data indicative of a flight boundary, determine that the flight boundary is relevant to the aircraft (“…a flight route corridor may be constructed as a function of ILS final ; and
generate an output configured to cause the display device to display, relative to the current location of the aircraft, a surface graphically representing the flight boundary (“FIG. 8B provides an exemplary illustration of a flight route corridor 320…”, see col.11, particularly lines 35-48 and FIGS. 8A-8C, also see col.13, particularly lines 59-67 and col.14, particularly lines 1-5).

Regarding Claim 2, Turcios et al. teaches the claimed system as defined in claim 1, wherein the output is configured to cause the display device to simultaneously display an attitude indicator and the surface representing the flight boundary (“A tactical display unit 164 could display the same information found on a primary flight display ("PFD"), such as "basic T" information (i.e., airspeed, attitude, altitude, and heading)”, see col.7, particularly lines 10-35, and see FIG. 8A and 8C).

system as defined in claim 1  (see FIGS. 8B-8C).

Regarding Claim 5, Turcios et al. teaches the claimed system as defined in claim 1  (“As shown in FIG. 8C, one possible highlighter for a flight route corridor is to depict the corridor as translucent…”, see col.12, particularly lines 23-41 and FIG. 8C).

Regarding Claim 6, Turcios et al. teaches the claimed system as defined in claim 1  (“…lateral boundaries of a flight route corridor”, see col.11, particularly lines 35-48 and FIGS. 8B-8C, also see col.10, particularly lines 32-51 and “…a left lateral boundary and a right lateral boundary…”, see Claim 1).

Regarding Claim 7, Turcios et al. teaches the claimed system as defined in claim 1  (“…vertical boundaries…”, see col.10, particularly lines 32-51 and FIGS. 8B-8C, also see col.11, particularly lines 35-48).

Regarding Claim 15, Turcios et al. teaches the claimed system as defined in claim 1  where Turcios et al. teaches .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Woodell et al. (7,609,200).

Regarding Claim 3, Woodell et al. does not expressly recite the claimed system as defined in claim 1 .
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that system of Woodell et al. would display a “planar” surface if the terrain data used to generate the terrain image of FIG. 3 indicated a “planar” surface such as flat ground, in order to display all types of terrain capable of being detected by the radar system of Woodell et al.

Regarding Claim 12, Woodell et al. does not expressly recite the claimed system as defined in claim 8 .
However, this claim is an obvious design choice in view of Woddell et al., as Woodell et al. teaches a three-dimensional perspective display comprising a surface composed of “cells” as seen in FIG. 3, where the “aspect ratio” of each call can be seen to change based on the respective shape and relative position of the terrain represented by the surface, therefore, a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to have the aspect ratio of a cell representing, for example, a peak of a hill such as at the top portion of the area .



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Woodell et al. (7,609,200) in view of Turcios et al. (8,718,915).

Regarding Claim 5, Woodell et al. does not teach the claimed system as defined in claim 1 .
However, the claim is directed to an obvious design choice, where it is known in the art to cause displayed surfaces to be “at least partially transparent”, as seen in Turcios et al. (8,718,915) who teaches displaying a translucent flight route corridor (Turcios et al.; see col.12, particularly lines 23-41 and FIG. 8C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Woodell et al. with the teachings of Turcios et al., and wherein the surface is at least partially transparent, as rendered obvious by Turcios et al., in order to provide for 

Regarding Claim 15, Woodell et al. does not teach the claimed system as defined in claim 1 .
However, Turcios et al. (8,718,915) teaches displaying a flight route corridor that indicates lateral and vertical boundaries for an aircraft, where the corridor may be used in conjunction with an approach path (Turcios et al.; see col.8, particularly lines 58-67 and col.9, particularly lines 1-19 and see col.11, particularly lines 12-67 and col.12, particularly lines 1-22 and FIGS. 8A-8C), where a navigation database may contain data such as instrument departure procedures, instrument arrival procedures, and instrument approach procedures (Turcios et al.; see col.5, particularly lines 26-39), and where a flight route corridor may be determined based on an ILS approach procedure (Turcios et al.; see col.7, particularly lines 50-67, col.8, and col.9, particularly lines 1-19), where if the vertical boundary such as the horizontal surface of a flight route corridor as seen in FIGS. 8B-8C is determined based on an ILS approach procedure, clearly the surface represents at least a minimum descent altitude for the flight path of the aircraft.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Woodell et al. with the teachings of Turcios et al., and wherein the flight boundary is a decision height, a decision altitude or a minimum descent altitude associated with an .



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woodell et al. (7,609,200) in view of Kirchhofer et al. (2012/0296499).

Regarding Claim 6, Woodell et al. does not expressly recite the claimed system as defined in claim 1 .
However, clearly any portion of the surface of FIG. 3 of Woodell et al. would correspond to a “lateral flight boundary” is an aircraft is or will be at a point where moving laterally would cause a collision with a high altitude area that is at an altitude higher than that of the aircraft, for example, a surface at area of the leftmost “354” indicator of FIG. 3 or a high altitude area “202” of FIG. 2.
Furthermore, Kirchhofer et al. (2012/0296499) teaches displaying a flight path and volumes that are to be avoided (Kirchhofer et al.; see P0106] and FIG. 2), and as can be seen in FIG. 2, the volumes are located lateral to the flight path.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Woodell et al. with the teachings of Kirchhofer et al., and wherein the flight boundary is .



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Woodell et al. (7,609,200) in view of Alter et al. (7,352,292).

Regarding Claim 13, Woodell et al. does not teach the claimed system as defined in claim 8 .
However, the claim is directed to an obvious design choice, where this design choice is rendered obvious by Alter et al. (7,352,292), who teaches displaying a grid representing a “flight boundary” of terrain, where the grid may have a hexagonal layout (Alter et al.; see col.4, particularly lines 31-39 and FIG. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Woodell et al. with the teachings of Alter et al., and wherein at least some of the cells are hexagons, as rendered obvious by Alter et al., in order to provide a “terrain database that is rendered in three-dimensional perspective on a Synthetic Vision display” (Alter et al.; see Abstract).



Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Turcios et al. (8,718,915).

Regarding Claim 14, Turcios et al. does not expressly recite the claimed system as defined in .
However, because Turcios et al. displays “an image depicting a three-dimensional perspective scene outside the aircraft” and “a three-dimensional perspective of the flight route corridor” (see Claim 1), as seen in FIGS. 8A-8C, a person having ordinary skill in the art before the effective filing date of the claimed invention would recognize that as an aircraft position changes and a relative distance between the three-dimensional flight route corridor changes, the perspective of the flight route corridor would change and would then result in a change in the appearance of the “surface” representing the flight route corridor,
therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the instructions to be configured to cause the one or more processors to cause an appearance of the surface to vary as a distance between the aircraft and the flight boundary varies, in order to .



Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodell et al. (7,609,200) in view of Kershner et al. (5,838,262).

Regarding Claim 16, Woodell et al. teaches the claimed system as defined in claim 1 (see FIG. 3).
Woodell et al. does not expressly recite the bolded portions of the claimed
wherein the flight boundary is a virtual terrain protection floor disposed a predetermined distance above a ground.
However, the claim is directed to an obvious design choice, where for the terrain representation of Woodell et al. as seen in FIG. 3, clearly a person having ordinary skill in the art would not have this representation be below a surface of the actual terrain, and would have the surface either correspond to the exact height or elevation of each point of the terrain or to be slightly above the terrain.
Furthermore, Kershner et al. (5,838,262) teaches displaying three-dimensional threat envelopes that are based on terrain elevation data and which are displayed above areas of terrain depending on the dimensions of the calculated threat envelope (Kershner et al.; see FIG. 11, and see col.16, particularly lines 26-67, cols.17-19 and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Woodell et al. with the teachings of Kershner et al., and wherein the flight boundary is a virtual terrain protection floor disposed a predetermined distance above a ground, as rendered obvious by Kershner et al., in order to “generate three-dimensional threat envelopes of identified threat systems and to display real-time perspective video images of such three-dimensional threat envelopes for viewing by the pilot” (Kershner et al.; see Abstract).

Regarding Claim 17, Woodell et al. teaches the claimed system as defined in claim 1 
…
the instructions are configured to cause the one or more processors to, using data indicative of terrain, cause the surface to depict a change in elevation indicative of a corresponding change in elevation in the terrain (see FIG. 3).
Woodell et al. does not expressly recite the bolded portions of the claimed
the flight boundary is a virtual terrain protection floor disposed a predetermined distance above a ground; and
the instructions are configured to cause the one or more processors to, using data indicative of terrain, cause the surface to depict a change in elevation indicative of a corresponding change in elevation in the terrain.

Furthermore, Kershner et al. (5,838,262) teaches displaying three-dimensional threat envelopes that are based on terrain elevation data and which are displayed above areas of terrain depending on the dimensions of the calculated threat envelope (Kershner et al.; see FIG. 11, and see col.16, particularly lines 26-67, cols.17-19 and FIGS. 9A-9C, and FIGS. 10A-10B, and col.20, particularly lines 1-20 for the details of how the threat envelopes of FIG. 11 are calculated for display).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Woodell et al. with the teachings of Kershner et al., and wherein the flight boundary is a virtual terrain protection floor disposed a predetermined distance above a ground, and the instructions are configured to cause the one or more processors to, using data indicative of terrain, cause the surface to depict a change in elevation indicative of a corresponding change in elevation in the terrain, as rendered obvious by Kershner et al., in order to “generate three-dimensional threat envelopes of identified threat systems and to display real-time perspective video images of such three-dimensional threat envelopes for viewing by the pilot” (Kershner et al.; see Abstract).


18 is rejected under 35 U.S.C. 103 as being unpatentable over Woodell et al. (7,609,200) in view of Karthikeyan et al. (2011/0202206).

Regarding Claim 18, Woodell et al. does not teach the claimed system as defined in claim 1 .
However, to display boundaries of a restricted airspace is conventional in the art, as seen in Karthikeyan et al. (2011/0202206) (Karthikeyan et al.; see P[0028], P[0035] and FIG. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Woodell et al. with the teachings of Karthikeyan et al., and wherein the flight boundary demarcates a restricted airspace, as rendered obvious by Karthikeyan et al., in order to provide for “informing an aircraft operator about a temporary flight restriction” and to provide “a system and method for automatically providing an aircraft operator with a three dimensional depiction of airspace that is subject to a temporary flight restriction” (Karthikeyan et al.; see P[0001]).



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodell et al. (7,609,200) in view of Marshall (10,598,932).

system as defined in claim 1 .
However, a “head-down display device” is conventional in the art, as seen in Marshall (10,598,932) who teaches the use of head down display systems and head up display systems (Marshall; see col.2, particularly lines 49-67 and col.3, particularly lines 1-3 and all figures).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Woodell et al. with the teachings of Marshall, and wherein the display device is a head-down display device, as rendered obvious by Marshall, in order to display information to a pilot using a known and conventional type of display.

Regarding Claim 20, Woodell et al. does not teach the claimed system as defined in claim 1 .
However, a “head-up display device” is conventional in the art, as seen in Marshall (10,598,932) who teaches the use of head down display systems and head up display systems (Marshall; see col.2, particularly lines 49-67 and col.3, particularly lines 1-3 and all figures).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Woodell et al. with the teachings of Marshall, and wherein the display device is a head-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662